UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4290


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEROME NAQUAN HAYNES, a/k/a Marlo,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cr-00032-IMK-JSK-8)


Submitted:   November 23, 2015            Decided:   December 3, 2015


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorwin J. Wolfe, THE WOLFE LAW FIRM, Elkins, West Virginia, for
Appellant. Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia; David J. Perri, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Naquan Haynes appeals the district court’s judgment

sentencing him to 121 months of imprisonment pursuant to his

conviction      for      aiding     and    abetting    in    the   distribution     of

oxycodone within 1000 feet of a protected location, in violation

of 18 U.S.C. § 2 (2012); 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 860

(2012).      Haynes’ counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).                   Counsel states that there are

no    meritorious        grounds    for    appeal    but    questions    whether   the

district court clearly erred in applying sentencing enhancements

for Haynes’ possession of a firearm and his managerial role in

the offense.            Although advised of his right to do so, Haynes

filed no pro se brief.             The Government declined to file a brief.

       In determining whether the district court properly applied

a sentencing enhancement, this court “review[s] factual findings

for     clear     error    and     legal     conclusions      de   novo.”      United

States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014).

       When the charged offense involves drug trafficking, courts

should impose a two-level increase to the defendant’s offense

level     “[i]f     a     dangerous       weapon    (including     a    firearm)   was

possessed.”         U.S.     Sentencing      Guidelines      Manual     § 2D1.1(b)(1)

(2014).     “The enhancement should be applied if the weapon was

present, unless it is clearly improbable that the weapon was

connected with the offense.”               USSG § 2D1.1 cmt. n.11(A).

                                             2
       Courts should also impose a three-level enhancement where

the defendant was “a manager or supervisor (but not an organizer

or   leader)    and     the    criminal      activity    involved       five    or   more

participants      or    was    otherwise      extensive.”         USSG   §     3B1.1(b).

“[A]   district      court’s     determination        that    a   defendant      held     a

leadership role . . . is essentially factual, and, therefore, is

reviewed for clear error.”               United States v. Steffen, 741 F.3d

411, 414 (4th Cir. 2013) (internal quotation marks omitted).

       Here, we perceive no clear error in the district court’s

application of either enhancement.                    Haynes admitted purchasing

the firearms in question, and his codefendants testified that he

purchased      the     firearms      with    oxycodone.           Similarly,      Haynes

admitted exercising a leadership role in an extensive criminal

operation,     and     the    evidence      presented    at   sentencing        supports

this concession.             Therefore, the district court appropriately

applied   enhancements         for   use     of   a   firearm     and    acting      in   a

managerial position in an extensive criminal operation.

       Accordingly, we affirm the district court’s judgment.                         This

court requires that counsel inform Haynes, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Haynes requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

                                             3
was served on Haynes.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4